Judge Baley
dissenting.
I construe the proceedings appearing in the record as filed 1 April 1974 to constitute an adjudication by the court that the appeal of the plaintiff from denial of the Rule 60 motion had been abandoned. It follows that the Superior Court had jurisdiction to order a new hearing. After such hearing in which all parties participated, the court entered a judgment dated 16 May 1974 from which defendant has appealed.
I am of the opinion that the case should be heard and determined upon its merits. The judgment granting plaintiff’s motion under Rule 60 should be affirmed.